DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made:
Appellant, the state of Ohio ("the State"), appeals from the decision of the Summit County Court of Common Pleas. We reverse.
On February 26, 1998, Mr. Robert L. Tipton, appellee, was indicted on ten counts. On August 11, 1998, Mr. Tipton was indicted on three more counts including one count of engaging in a pattern of corrupt activity, in violation of R.C. 2923.32(A)(1), and one count of conspiracy to engage in a pattern of corrupt activity, in violation of R.C. 2923.32(A)(1) and 2923.01. The State voluntarily dismissed three counts from the February 26, 1998 indictment and the trial court dismissed four other counts.
On September 21, 1998, Mr. Tipton filed a motion to dismiss two of the remaining counts, engaging in a pattern of corrupt activity and conspiracy to engage in a pattern of corrupt activity. The trial court conducted hearings on Mr. Tipton's motion to dismiss on October 19 and 22, 1998. In an order dated October 30, 1998, the trial court granted the motion to dismiss in part, dismissing the State's allegations that grand theft and perjury were predicate offences to the charges of engaging in a pattern of corrupt activity and conspiracy to engage in a pattern of corrupt activity. This appeal followed.
The State asserts one assignment of error:
    THE TRIAL COURT ERRED WHEN IT DISMISSED AS BEYOND THE STATUTE OF LIMITATIONS PREDICATE ACTS COMPRISING ELEMENTS OF THE CHARGES OF ENGAGING IN A PATTERN OF CORRUPT ACTIVITY AND CONSPIRACY TO ENGAGE IN A PATTERN OF CORRUPT ACTIVITY.
The State argues that the trial court erred by granting, in part, Mr. Tipton's motion to dismiss. The State asserts that it was improper for the trial court to look beyond the face of the indictment to determine whether a motion to dismiss was proper at the pre-trial stage. Moreover, the State argues that the trial court should not have examined evidence in ruling on Mr. Tipton's motion to dismiss. We agree.
When a defendant in a criminal action files a motion to dismiss which goes beyond the face of the indictment, he is, essentially, moving for summary judgment.
  The Ohio Rules of Criminal Procedure, however, do not allow for "summary judgment" on an indictment prior to trial.  State v. McNamee (1984), 17 Ohio App.3d 175, *Page 229 
17 OBR 306, 478 N.E.2d 843; Akron v. Davis (July 31, 1991), Summit App. No. 14989, unreported, 1991 WL 149743. Since [the defendant's] claim went beyond the face of the indictment, he could present his challenge only as a motion for acquittal at the close of the state's case. Crim.R. 29(A). As a general rule, "premature declarations," such as that presented [in a pre-trial motion to dismiss], are strictly advisory and an improper exercise of judicial authority. Fortner v. Thomas
(1970), 22 Ohio St.2d 13, 14, 51 O.O.2d 35, 35,  257 N.E.2d 371, 372.
State v. Varner (1991), 81 Ohio App.3d 85, 86.
The trial court erred in granting Mr. Tipton's pre-trial motion to dismiss. The trial court went beyond the face of the indictment, looking to the quantum of evidence that the state may be able to present on the perjury offense at trial and looking to evidence adduced at hearings conducted on the motion to dismiss. Moreover, "[w]ere we to recognize the validity of such a procedure, trial courts would soon be flooded with pretrial motions to dismiss alleging factual predicates in criminal cases." Id.
Hence, we conclude that the trial court erred by looking beyond the face of the indictment when it granted Mr. Tipton's motion to dismiss. Accordingly, the State's assignment of error is sustained.
Therefore, the judgment of the Summit County Court of Common Pleas is reversed and the cause is remanded for further proceedings not inconsistent with this decision.
Judgment reversed,  and cause remanded.
  The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the Court of Common Pleas, County of Summit, to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App. R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App. R. 22(E).
Costs taxed to Appellee.
Exceptions.
WILLIAM G. BATCHELDER
FOR THE COURT CARR, P.J.
WHITMORE, J.
CONCUR